The Honorable Travis Dowd Representative, District 94 P. O. Box 2015 Texarkana, AR 75504
Dear Representative Dowd:
This is in response to your letter wherein you requested an opinion concerning the following question:
   Does Act 281 of 1987 extend a "bidder preference" to a Texas business which has condominiums in Little Rock but no offices there?
Your letter indicates that the business has no offices in the state of Arkansas. Act 281 of 1987 requires that the business requesting a preference maintain "at least one staffed office in this state."  Therefore, the business would not be entitled to the preference.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.